Citation Nr: 0723049	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-38 202A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim.

In the March 2004 rating decision, the RO denied the claim 
for service connection for a psychiatric disorder on its 
merits and as an original claim.  However, the veteran's 
claim for a psychiatric disorder had been previously finally 
denied by the Board in January 1997.  The veteran did not 
appeal the decision, and in order for VA to review the merits 
of the claim, the veteran must submit new and material 
evidence.  

The Board is required to address this issue despite the RO's 
findings.  In deciding the claim on its merits, and without 
regard to the question of whether new and material evidence 
had been received, the RO accorded the veteran more 
adjudicative consideration than was appropriate under the 
law.  In this respect, the Board's present consideration of 
the appeal as a petition to reopen the previously denied 
claim does not inure to the prejudice of the veteran.   See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, 
the issue has been captioned as set forth above.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was denied by the Board in a decision dated in 
January 1997.

2.  Evidence submitted since the January 1997 Board decision 
denying entitlement to service connection for a psychiatric 
disorder does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1997 Board decision which denied the 
veteran's claim of service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 20.1104 (2006).

2.  Subsequent to the January 1997 RO decision which denied 
the claim of service connection for a psychiatric disorder, 
new and material evidence sufficient to reopen the claim was 
not received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in December 2003 and January 2005.  The 
veteran was told of what was required to substantiate his 
claim for reopening a previously denied claim, and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  The December 2003 letter provided the veteran 
with notice of what evidence and information was necessary to 
reopen his previously denied claim and to establish 
entitlement to the underlying claim for the benefit sought on 
appeal.  Kent v. Nicholson, 20 Vet App 1 (2006).  He was also 
asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  The RO stated 
that it was giving him the opportunity to submit additional 
evidence or request assistance prior to making a decision.

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Since the veteran's claim was denied by the RO and is also 
being denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to the issue.  See the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006).  
The veteran's relevant VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  With regard to previously denied claims, 
a medical opinion is not required when the veteran has not 
submitted any new and material evidence that is sufficient to 
reopen the claim, and the duty to assist in the development 
of the claim is not therefore triggered.  See 38 U.S.C.A § 
5103A(f) (Providing that nothing as to VA's duty to assist 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured).  Under such circumstances, there is no 
duty to provide an examination or to obtain a medical 
opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and material evidence for a psychiatric disorder

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).


The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2006).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Essentially, the veteran is seeking service connection for a 
psychiatric disorder. Although the claim was most recently 
finally denied in January 1997, the veteran presently 
reasserts his contention.  A new regulatory definition of new 
and material evidence became effective on August 29, 2001.  
See 66 Fed. Reg. 45620 (2001).  Those provisions are only 
applicable to claims filed on or after August 29, 2001.  As 
the veteran's claim to reopen was received in October 2003, 
the new regulatory criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision of the Board dated in January 1997, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder was denied.  At the time of this 
decision, the medical evidence of record included the 
veteran's service medical records which were completely 
negative of reports or findings of a psychiatric disorder.  
His reports of medical examination at enlistment and 
separation dated in August 1974 and July 1975, respectively, 
each showed that upon clinical evaluation, his psychiatric 
system was normal and there was no specified personality 
deviation.  The associated reports of medical history 
completed by the veteran during both examinations, show that 
he indicated that he never had depression, excessive worry, 
or nervous trouble of any sort.

Subsequent to service, VA hospital treatment records dated 
from September 1990 to December 1990 showed that the veteran 
had been treated for a psychiatric disorder and alcohol 
dependence.  He was diagnosed with major depression with 
psychotic features.

A VA psychiatric examination dated in September 1991 shows 
that the veteran was diagnosed with schizophrenia, 
undifferentiated type, by history, presently in remission.



A transcript of a personal hearing at the RO dated in 
February 1994 show that the veteran indicated that during 
basic training, he began to experience sadness, he would cry, 
and would have feelings of wanting to go home.  He added that 
he would always feel desperate until such time as he was able 
to obtain a hardship discharge in September 1975.  He added 
that subsequent to service, he had been treated at St. Luke's 
Hospital from April 1976 to September 1987 for symptoms 
associated with a chronic psychiatric disorder.  It is noted 
that treatment records from St. Luke's Hospital that were of 
record from the stated time period were completely negative 
of any reports of or treatment for any psychiatric disorder.

The Board in January 1997 determined that there was no 
evidence of a psychiatric disorder during the veteran's 
period of active service, no evidence that a psychosis was 
manifested to a compensable degree within the first year 
following separation from service, and in the absence of 
medical evidence that any current psychiatric disorder was 
linked to service, the veteran's claim was denied.  This 
decision of the Board is final.  38 U.S.C.A. §§ 7104 (West 
2002 & Supp. 2005); 38 C.F.R. 
§ 20.1104 (2006).

Subsequent to the January 1997 Board decision, the veteran 
submitted copies of private medical treatment records from 
St. Luke's Hospital dated from April 1976 to September 1987 
which were already of record and were completely negative of 
any reports of or treatment for any psychiatric disorder.

VA hospital and outpatient treatment records dated from 
January 2004 to October 2004 show treatment for symptoms 
associated with alcohol induced mood disorder with depressive 
features.  The October 2004 hospital treatment record shows 
that the veteran presented as a result of suicidal thoughts.  
He reported that he had been hit by a bullet in the head in 
Saigon in 1971.  The Board observes that the record does not 
indicate the veteran served in Vietnam - although he reported 
such stationing in an April 2004 statement to a medical 
examiner, and various medical examiners have recorded such an 
assignment, the veteran's service medical records, previous 
accounts to medical examiners, and personal testimony at RO 
hearings are all devoid of any mention of Vietnam service, 
and the veteran is noted to have served in Germany.  At the 
termination of the October 2004 hospitalization, the  veteran 
was diagnosed with severe and persistent mental illness, 
including schizophrenia, bipolar disorder, and major 
affective disorder or post-traumatic stress disorder.

In his Appeal To Board of Veterans' Appeals (VA Form 9) dated 
in November 2004, the veteran again clarified that he had 
never indicated that he had been shot in Vietnam nor that he 
had served in Vietnam, but rather had service during the 
Vietnam era.  He also described that the heavy training he 
endured during service resulted in injury to his brain.

To the extent that various examiners have observed the 
veteran to have served in Vietnam, such reports are not 
competent factual or medical evidence.  The mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder.  The private medical 
records from St. Luke's Hospital dated from April 1976 to 
September 1987 were already of record and were completely 
negative of any reports of or treatment for any psychiatric 
disorder.

The VA hospital and outpatient treatment records dated from 
January 2004 to October 2004, although not previously of 
record, do not by themselves or when considered with previous 
evidence of record, relate to the fact that the veteran 
currently has a psychiatric disorder that is the result of 
his period of active service.  Additional evidence, which 
consists of records that do not indicate that a condition is 
service connected, is not new and material.  Cox v. Brown, 5 
Vet. App. 95, 99 (1993); Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  This evidence does not link any current 
psychiatric disorder to service.

Likewise, the veteran's contentions concerning the 
relationship between currently manifested psychiatric 
disorder and service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the Board in January 1997, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, his lay statements 
concerning the onset of any such condition are not competent.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to January 1997  is not new and material and does 
not serve to reopen the claim for service connection for a 
psychiatric disorder.  38 C.F.R. § 3.156(a) (2006).



ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is not reopened, and the petition to reopen is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


